EXECUTION COPY

 

Exhibit 10.3

 

FIRST AMENDMENT
TO CREDIT AGREEMENT AND GUARANTY

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND GUARANTY (this “Agreement”), dated
as of September 30, 2004, is by and among GREAT LAKES DREDGE & DOCK COMPANY, a
New Jersey corporation (the “Borrower”), GREAT LAKES DREDGE & DOCK CORPORATION,
a Delaware corporation (the “Guarantor”), and GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation (the “Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower and the Lender are parties to that certain Credit
Agreement dated as of December 17, 2003 (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”),
pursuant to which the Lender has extended the Loan to the Borrower;

 

WHEREAS, the Guarantor has entered into that certain Guaranty Agreement dated as
of December 17, 2003 (as amended, restated, supplemented or otherwise modified
and in effect from time to time, the “Guaranty”); and

 

WHEREAS, the Borrower and the Guarantor have requested that the Lender amend the
Credit Agreement and the Guaranty in certain respects as set forth herein, and
the Lender is agreeable to the same, subject to the terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.             Defined Terms.   Terms capitalized herein and not otherwise
defined herein are used with the meanings ascribed to such terms in the Credit
Agreement.

 

2.             Amendments to Credit Agreement.   Subject to satisfaction of the
conditions set forth in Section 4 of this Agreement, the Credit Agreement is
hereby amended as follows:

 

(a)           The definition of “EBITDA” appearing in Section 1.1 of the Credit
Agreement is hereby amended by inserting a new clause (c) at the end of the
first sentence as follows:

 

and (c) plus, without duplication, cash dividends received by the Guarantor or
any of its Subsidiaries from Amboy Aggregates, a New Jersey joint venture, and
any other equity joint ventures.

 

(b)           The definition of “Interest Expense” appearing in Section 1.1 of
the Credit Agreement is hereby amended by inserting the following new
parenthetical clause at the end of clause (iii) of such definition (immediately
following the word “transaction”):

 

--------------------------------------------------------------------------------


 

(excluding any gain or loss recognized under GAAP resulting from the mark to
market valuation of any interest rate hedging transaction)

 

(c)           Section 1.1  of the Credit Agreement is hereby further amended by
inserting the following new definition in the appropriate alphabetical order
therein:

 

“Financial Covenant Restoration Date” means the first date upon which the Lender
receives a compliance certificate pursuant to Section 5.2(a) for any fiscal
quarter ending on or after December 31, 2004 from the Guarantor evidencing that
the Guarantor’s Adjusted Consolidated EBITDA for the four (4) consecutive fiscal
quarter period most recently ended prior to such date exceeds $50,000,000.

 

(d)           Section 5.2(r) of the Credit Agreement is hereby amended by
deleting such Section in its entirety and substituting therefor the following:

 

(r)            Financial Covenants. The Borrower covenants and agrees that so
long as any of the Obligations (other than contingent obligations hereunder for
which no claim has been, or is reasonably expected to be, made) remain
outstanding:

 

(i)            Capital Expenditures.

 

(i)             Before the occurrence of a Financial Covenant Restoration Date,
the Guarantor and its consolidated Subsidiaries shall not make or permit Capital
Expenditures (other than Permitted Business Acquisitions) for any Fiscal Year in
an aggregate amount in excess of the corresponding amount set forth below
opposite such Fiscal Year (with respect to any such Fiscal Year, the “Base
Capital Expenditure Amount”):

 

Fiscal Year

 

Amount

 

Fiscal Year 2004

 

$

10,500,000

 

Fiscal Year 2005

 

$

12,500,000

 

Fiscal Year 2006

 

$

15,000,000

 

Fiscal Year 2007

 

$

18,000,000

 

Fiscal Year 2008 and thereafter

 

$

22,000,000

 

 

provided, however, that the Base Capital Expenditure Amount for any Fiscal Year
after Fiscal Year 2004 may be increased by an amount equal to the excess, if
any, of (i) the Base Capital Expenditure Amount for the immediately preceding
Fiscal Year, over (ii) the actual amount of Capital Expenditures made by the
Guarantor and its Subsidiaries during such immediately preceding Fiscal Year;
and provided, further, that in no event shall the amount of Capital Expenditures
made by the Guarantor and its consolidated Subsidiaries in any Fiscal Year
exceed the corresponding amount set forth below opposite such Fiscal Year:

 

2

--------------------------------------------------------------------------------


 

Fiscal Year

 

Amount

 

Fiscal Year 2004

 

$

10,500,000

 

Fiscal Year 2005

 

$

13,500,000

 

Fiscal Year 2006

 

$

17,000,000

 

Fiscal Year 2007

 

$

20,000,000

 

Fiscal Year 2008 and thereafter

 

$

24,000,000

 

 

(ii)            From and after the occurrence of a Financial Covenant
Restoration Date, the Guarantor and its consolidated Subsidiaries shall not make
or permit Capital Expenditures (other than Permitted Business Acquisitions) in
an aggregate amount in excess of $22,000,000 during any Fiscal Year (with
respect to any such Fiscal Year, the “Alternate Base Capital Expenditure
Amount”); provided, however, that the Alternate Base Capital Expenditure Amount
for any Fiscal Year after Fiscal Year 2004 may be increased by (A) an amount
equal to the excess, if any, of (i) the Alternate Base Capital Expenditure
Amount for the immediately preceding Fiscal Year, over (ii) the actual amount of
Capital Expenditures made by the Guarantor and its Subsidiaries during such
immediately preceding Fiscal Year; plus (B) the amount of Capital Expenditures
permitted in the immediately succeeding Fiscal Year (provided that the Alternate
Base Capital Expenditure Amount for such succeeding Fiscal Year shall be reduced
by the amount of any increase pursuant to this Clause (B); and provided,
further, that in no event shall the amount of Capital Expenditures made by the
Guarantor and its consolidated Subsidiaries in any Fiscal Year exceed
$26,000,000).

 

(iii)           The Guarantor and its consolidated Subsidiaries shall not permit
Permitted Business Acquisitions except to the extent that the aggregate
consideration paid (including the assumption of Debt and the fair market value
of any non-cash consideration) to make all Permitted Business Acquisitions
consummated after the Closing Date does not exceed $20,000,000.

 

(ii)            Maximum Total Leverage.

 

(i)             Before the occurrence of a Financial Covenant Restoration Date,
the Guarantor and its consolidated Subsidiaries shall not permit the ratio (the
“Total Leverage Ratio”) of (i) the aggregate unpaid principal amount of Total
Funded Debt as of the last day of any Fiscal Quarter ending during the periods
described below to (ii) Adjusted Consolidated EBITDA for the four (4)
consecutive Fiscal Quarter period ending as of such date, to exceed the
corresponding ratio set forth below opposite such period:

 

Period

 

Ratio

 

January 1, 2006 through and including March 31, 2006

 

5.75 to 1.00

 

April 1, 2006 through and including September 30, 2006

 

5.50 to 1.00

 

October 1, 2006 through and including March 31, 2007

 

5.25 to 1.00

 

April 1, 2007 through and including September 30, 2007

 

5.00 to 1.00

 

October 1, 2007 through and including December 31, 2007

 

4.75 to 1.00

 

January 1, 2008 through and including December 31, 2008

 

4.50 to 1.00

 

January 1, 2009 through and including December 31, 2009

 

4.00 to 1.00

 

January 1, 2010 and thereafter

 

3.50 to 1.00

 

 

3

--------------------------------------------------------------------------------


 

(ii)            From and after the occurrence of a Financial Covenant
Restoration Date, the Guarantor and its consolidated Subsidiaries shall not
permit the Total Leverage Ratio for the four (4) consecutive Fiscal Quarter
period ending during the periods described below, to exceed the corresponding
ratio set forth below opposite such period:

 

Period

 

Ratio

 

January 1, 2004 through and including December 31, 2004

 

5.75 to 1.00

 

January 1, 2005 through and including December 31, 2005

 

5.50 to 1.00

 

January 1, 2006 through and including December 31, 2006

 

5.00 to 1.00

 

January 1, 2007 through and including December 31, 2007

 

4.75 to 1.00

 

January 1, 2008 through and including December 31, 2008

 

4.50 to 1.00

 

January 1, 2009 through and including December 31, 2009

 

4.00 to 1.00

 

January 1, 2010 and thereafter

 

3.50 to 1.00

 

 

(iii)           Maximum Senior Leverage.

 

(i)             Before the occurrence of a Financial Covenant Restoration Date,
the Guarantor and its consolidated Subsidiaries shall not permit the ratio (the
“Senior Leverage Ratio”) of (i) the aggregate unpaid principal amount of Senior
Debt as of last day of any Fiscal Quarter ending during the periods described
below to (ii) Adjusted Consolidated EBITDA for the four (4) consecutive Fiscal
Quarter period ending as of such date, to exceed the corresponding ratio set
forth below opposite such period:

 

Period

 

Ratio

 

October 1, 2004 through and including December 31, 2004

 

3.00 to 1.00

 

January 1, 2005 through and including March 31, 2005

 

3.50 to 1.00

 

April 1, 2005 through and including June 30, 2005

 

3.00 to 1.00

 

July 1, 2005 through and including September 30, 2005

 

2.50 to 1.00

 

October 1, 2005 through and including March 31, 2006

 

2.25 to 1.00

 

April 1, 2006 through and including December 31, 2006

 

2.00 to 1.00

 

January 1, 2007 through and including December 31, 2007

 

1.75 to 1.00

 

January 1, 2008 through and including December 31, 2008

 

1.50 to 1.00

 

January 1, 2009 through and thereafter

 

1.25 to 1.00

 

 

(ii)            From and after the occurrence of a Financial Covenant
Restoration Date, the Guarantor and its consolidated Subsidiaries shall not
permit the Senior Leverage Ratio for the four (4) consecutive Fiscal Quarter
period

 

4

--------------------------------------------------------------------------------


 

ending during the periods described below, to exceed the corresponding ratio set
forth below opposite such period:

 

Period

 

Ratio

 

December 31, 2003 through and including December 31, 2004

 

2.50 to 1.00

 

January 1, 2005 through and including December 31, 2005

 

2.25 to 1.00

 

January 1, 2006 through and including December 31, 2006

 

2.00 to 1.00

 

January 1, 2007 through and including December 31, 2007

 

1.75 to 1.00

 

January 1, 2008 through and including December 31, 2008

 

1.50 to 1.00

 

January 1, 2009 through and thereafter

 

1.25 to 1.00

 

 

(iv)          Interest Coverage Ratio.

 

(i)             Before the occurrence of a Financial Covenant Restoration Date,
the Guarantor and its consolidated Subsidiaries shall not permit the ratio (the
“Interest Coverage Ratio”) of (i) Adjusted Consolidated EBITDA for any four (4)
consecutive Fiscal Quarter period ending as of the last day of any Fiscal
Quarter ending during the periods described below to (ii) Interest Expense, in
each case for the four (4) consecutive Fiscal Quarter period ending as of such
date, to be less than the corresponding ratio set forth below opposite such
period:

 

Period

 

Ratio

 

October 1, 2004 through and including December 31, 2004

 

1.50 to 1.00

 

January 1, 2005 through and including March 31, 2005

 

1.20 to 1.00

 

April 1, 2005 through and including June 30, 2005

 

1.35 to 1.00

 

July 1, 2005 through and including September 30, 2005

 

1.60 to 1.00

 

October 1, 2005 through and including December 31, 2005

 

1.80 to 1.00

 

January 1, 2006 through and including December 31, 2006

 

2.00 to 1.00

 

January 1, 2007 through and including December 31, 2008

 

2.25 to 1.00

 

January 1, 2009 through and thereafter

 

2.50 to 1.00

 

 

(ii)            From and after the occurrence of a Financial Covenant
Restoration Date, the Guarantor and its consolidated Subsidiaries shall not
permit the Interest Coverage Ratio for the four (4) consecutive Fiscal Quarter
periods ending during the periods described below to be less than the
corresponding ratio set forth below opposite such period:

 

Period

 

Ratio

 

December 31, 2003 through and including December 31, 2004

 

1.75 to 1.00

 

January 1, 2005 through and including December 31, 2005

 

2.00 to 1.00

 

January 1, 2006 through and including December 31, 2006

 

2.00 to 1.00

 

January 1, 2007 through and including December 31, 2008

 

2.25 to 1.00

 

January 1, 2009 through and thereafter

 

2.50 to 1.00

 

 

(iii)           Minimum Adjusted Consolidated EBITDA. Before the occurrence of a
Financial Covenant Restoration, the Guarantor and its consolidated Subsidiaries
shall not permit the Adjusted Consolidated EBITDA for any

 

5

--------------------------------------------------------------------------------


 

four (4) consecutive Fiscal Quarter period ending as of the last day of any
Fiscal Quarter ending during the periods described below to be less than the
corresponding amount set forth below opposite such period:

 

Period

 

Amount

 

July 1, 2004 through and including September 30, 2004

 

$

41,000,000

 

October 1, 2004 through and including December 31, 2004

 

$

30,000,000

 

January 1, 2004 through and including March 31, 2005

 

$

25,000,000

 

April 1, 2005 through and including June 30, 2005

 

$

29,000,000

 

July 1, 2005 through and including September 30, 2005

 

$

34,000,000

 

October 1, 2005 through and including December 31, 2005

 

$

38,000,000

 

 

(e)           Section 6.1(e) of the Credit Agreement is hereby amended by
inserting a new clause (iii) thereto and the end of such section as follows:

 

(iii) any breach, default or event of default shall occur under any instrument,
agreement or indenture pertaining to any Debt owing by the Borrower or the
Guarantor to the Lender or pertaining to any charter or lease of equipment or
other property between the Borrower or the Guarantor, on the one hand, and the
Lender or one of its affiliates, on the other hand, whether or not the Lender or
such affiliate was the original lender under such instrument, agreement or
indenture or an original party to any such charter or lease, if the effect
thereof, after giving effect to any applicable grace or cure period, and whether
or not the Lender or such affiliate has exercised any of its remedies with
respect thereto, is (a) to accelerate, or permit the Lender or such affiliate to
accelerate, the maturity of such Debt or other obligations of the Borrower or
the Guarantor, as applicable, or (b) to cause, or permit the Lender or such
affiliate to declare, any such Debt or other obligation due and payable, or (c)
to require, or permit the Lender or such affiliate to require, any such Debt or
other obligation to be prepaid (other than by a regularly scheduled prepayment),
repurchased or redeemed prior to the originally stated maturity thereof, or (d)
to permit the Lender or such affiliate to exercise its rights and remedies under
such charter or lease; or

 

3.             Amendments to Guaranty. Subject to the satisfaction of the
conditions set forth in Section 4 of this Agreement, the Guaranty is hereby
amended as follows:

 

(a)           Section 8 of the Guaranty is hereby amended by adding the
following sentence at the end of such section:

 

The Guarantor further covenants and agrees with the Lender that until the
earlier of (i) a Financial Covenant Restoration Date or (ii) December 31, 2006,
the Guarantor will not amend the covenants set forth in the Senior Credit
Facility or in the indenture governing the Guarantor’s 73/4% Senior Subordinated
Notes due 2013 which prohibit or limit the incurrence of

 

6

--------------------------------------------------------------------------------


 

Debt if the effect of such amendment would be to permit the Borrower or the
Guarantor to incur additional Debt.

 

4.             Conditions Precedent.   The amendments to the Credit Agreement
set forth in Section 2 of this Agreement and the amendments to the Guaranty set
forth in Section 3 of this Agreement shall be effective upon the satisfaction of
each of the following conditions precedent:

 

(a)           this Agreement shall have been duly executed by all parties
hereto; and

 

(b)           the Borrower shall have paid to the Lender an amendment fee in the
amount of $219,000.00 and all reasonable out-of-pocket legal fees and
disbursements (evidenced by invoices in reasonable detail) incurred by the
Lender in connection with the preparation, execution and delivery of this
Agreement.

 

5.             Representations and Warranties.  In order to induce the Lender to
enter into this Agreement, the Borrower and the Guarantor hereby represent and
warrant to the Lender, in each case after giving effect to this Agreement, as
follows:

 

(a)           Each of the Borrower and the Guarantor has the right, power and
capacity and has been duly authorized and empowered by all requisite corporate
and shareholder action to enter into, execute, deliver and perform this
Agreement and all agreements, documents and instruments executed and delivered
pursuant to this Agreement.

 

(b)           This Agreement constitutes each of the Borrower’s and the
Guarantor’s legal, valid and binding obligation, enforceable against it, except
as enforcement thereof may be subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether such enforcement is sought in a proceeding in equity or at law or
otherwise).

 

(c)           The execution, delivery and performance of this Agreement by the
Borrower and the Guarantor does not and will not violate such party’s
certificate or articles of incorporation (as applicable) or by-laws, any law,
rule, regulation, order, writ, judgment, decree or award applicable to the
Borrower or the Guarantor or any contractual provision to which the Borrower or
the Guarantor is a party or to which the Borrower or the Guarantor or any of
their respective properties is subject.

 

(d)           No authorization or approval or other action by, and no notice to
or filing or registration with, any governmental authority or regulatory body
(other than those which have been obtained and are in force and effect) is
required in connection with the execution, delivery and performance by the
Borrower or the Guarantor of this Agreement and all agreements, documents and
instruments executed and delivered pursuant to this Agreement.

 

(e)           No Event of Default or Default exists under the Credit Agreement
or would exist after giving effect to this Agreement.

 

7

--------------------------------------------------------------------------------


 

6.             Miscellaneous. The parties hereto hereby further agree as
follows:

 

(a)           Payment of Costs.  The Borrower hereby agrees to pay all
reasonable out-of-pocket costs and expenses (evidenced by invoices in reasonable
detail) incurred by the Lender (including the reasonable fees and expenses of
its counsel) in connection with the preparation, execution and delivery of this
Agreement.

 

(b)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which, when executed and delivered, shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
one and the same document with the same force and effect as if the signatures of
all of the parties were on a single counterpart, and it shall not be necessary
in making proof of this Agreement to produce more than one (1) such counterpart.

 

(c)           Headings.  Headings used in this Agreement are for convenience of
reference only and shall not affect the construction of this Agreement.

 

(d)           Integration.  This Agreement, the other agreements and documents
executed and delivered pursuant to this Agreement, the Credit Agreement and the
other Loan Documents constitute the entire agreement among the parties hereto
with respect to the subject matter hereof.

 

(e)           Governing Law.  THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS AND DECISIONS OF SAID STATE, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING
ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAWS RULES.

 

(f)            Binding Effect.  This Agreement shall be binding upon and inure
to the benefit of and be enforceable by the Borrower, the Guarantor and the
Lender and their respective successors and assigns.   Except as expressly set
forth to the contrary herein, this Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the Borrower, the
Guarantor and the Lender and their respective successors and permitted assigns.

 

(g)           Amendment: Waiver.  The parties hereto agree and acknowledge that
nothing contained in this Agreement in any manner or respect limits or
terminates any of the provisions of the Credit Agreement or any of the other
Loan Documents other than as expressly set forth herein and further agree and
acknowledge that the Credit Agreement (as amended hereby) and each of the other
Loan Documents remain and continue in full force and effect and are hereby
ratified and confirmed. Except to the extent expressly set forth herein, the
execution, delivery and effectiveness of this Agreement shall not operate as an
amendment of any rights, power or remedy of the Lender under the Credit
Agreement or any other Loan Document, nor constitute an amendment of any
provision of the Credit Agreement or any other Loan Document. No delay on the
part of the Lender in exercising any of its rights, remedies, powers and
privileges under the Credit Agreement or any of the Loan Documents or partial or
single exercise

 

8

--------------------------------------------------------------------------------


 

thereof, shall constitute an amendment thereof. On and after the Effective Date
each reference in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import, and each reference to the Credit
Agreement in the Loan Documents and all other documents delivered in connection
with the Credit Agreement shall mean and be a reference to the Credit Agreement
as amended hereby. None of the terms and conditions of this Agreement may be
changed, waived, modified or varied in any manner, whatsoever, except in
accordance with Section 7.1 of the Credit Agreement.

 

(h)           Reaffirmation of Guaranty.  The Guarantor acknowledges receipt of
a copy of this Agreement, consents to this Agreement and each of the
transactions referenced in this Agreement and hereby reaffirms its obligations
under the Guaranty.

 

[signature pages follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

GREAT LAKES DREDGE & DOCK COMPANY

 

 

 

By:

 /s/ Deborah A. Wensel

 

 

Name:

Deborah A. Wensel

 

 

Title:

Sr. Vice President and CFO

 

 

 

 

GREAT LAKES DREDGE AND DOCK
CORPORATION

 

 

 

By:

 /s/ Deborah A. Wensel

 

 

Name:

Deborah A. Wensel

 

 

Title:

Sr. Vice President and CFO

 

 

 

 

GENERAL ELECTRIC CAPITAL
CORPORATION

 

 

 

By:

 /s/ Eric A. Schaefer

 

 

Name:

Eric A. Schaefer

 

 

Title:

Duly Authorized Signatory

 

 

--------------------------------------------------------------------------------